DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group I in the reply filed on 08/13/2021 is acknowledged. 
Claims 1-20 are currently pending in the application. 
Claims 15-19 are withdrawn from consideration as being drawn to a nonelected invention. 
Claims 1-14 and 20 are examined on the merits.

Claim Interpretation
Claims 8-13 describe MSCs expressing various cell markers. This is interpreted as MSCs once differentiated into the progenitor cells having these cell markers and not solely the MSCs.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. product of nature) without significantly more. 
Claim 1 recites a replicating in vitro cell culture of human placental mesenchymal stem cells comprising cells which maintain a potential to differentiate to derivative of multiple progenitor types throughout the culture.

Step 1: Is the claimed invention directed to one of the four statutory patent-eligible subject matter categories: process, machine, manufacture, or composition of matter? 
Step 2A: 
Prong one: Does the claim recite or involve one or more judicial exceptions? Judicial exceptions include abstract ideas, laws of nature/natural principles, natural phenomena, and natural products. ; and
Prong two: Whether the additional elements integrate the exception into a practical application? Does the additional element apply, rely or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.
Step 2B: Does the claim as a whole recite something significantly different than the judicial exception(s)?

In the instant application,
	With respect to step 1, the claimed invention is directed to a product (i.e. cell culture comprising cells).
	With respect to step 2A prong one, the claimed invention recites cells which maintain a potential to differentiate to derivative of multiple progenitor cell types which is a product of nature.
With respect to prong two of the analysis, the claimed invention further recites limitations concerning cell markers expressed on the cell such as CD133, CD73, and CD90 while being negative for HLA-DR and CD34. This is not an integration of a practical application as it is just a further limitation of something that is inherent to the product of nature. Therefore, the additional limitations do not impose a meaningful limitation on the judicial exception.
 202:193.e1-13) teaches mesenchymal stem cells which express cell markers such as CD133, CD73, and CD90 while being negative for HLA-DR and CD34 (p. e8, e11).
Therefore claim 1 and the claims which depend on claim 1 is rejected as being directed to a judicial reception.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8-13 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the “mesenchymal stem cells of claim 1, wherein the mesenchymal stem cells have positive expression of neural stem/progenitor cell markers.” Claims 10 and 12 recite the same language but with respect to oligodendrocyte progenitor cell markers and insulin producing cell markers. Claims 9, 11, and 13 further define these cell markers. As there is no evidence of MSCs obtained from placenta expressing all of these cell markers without being differentiated, the metes and bounds of the application are unclear as to whether the dependent claims are referring to the progenitor cells which the MSCs have the potential to differentiate into or the MSCs themselves without differentiation.
For the purpose of examination, it is interpreted that the progenitor cells derived from the MSCs have these cell marker types as they are progenitor cell markers and claim 1 recites MSCs with the potential to differentiate to multiple progenitor cell types.

Claim 20 recites “growing stromal cell columns“. The specification provides no definition for this term nor guidance as to how it is carried out to infer its meaning. As it is not a commonly known term in the art, said term renders the claim indefinite to one of skill in the art.
For the purpose of examination, this term is interpreted by its broadest reasonable interpretation in that the cells are grown in the culture.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Semenov et al. (2010. American Journal of Obstetrics and Gynecology 202:193.e1-13)
Regarding claims 1 and 2, Semenov et al. teaches that MSCs can be isolated from human placenta and that said MSCs express markers such as CD133 which indicate that they can differentiate into early progenitors of blood cells, endothelial cells, other stem cell lineage types, as well as nonmalignant neural progenitors (p. e8, e11) (i.e. progenitors cell type being a neuronal cell, can differentiate into derivatives of multiple progenitor cell types). As these MSCs are expandable and passaged through 20 passages and maintained their proliferation rate (p. e8), it is interpreted that it is an in vitro replicating cell culture. 
Regarding claims 3 and 4, Semenov et al. teaches mesenchymal stem cell markers such as CD73 and CD90 are expressed in the PD-MSCs (p. e8).
Regarding claim 5, Semenov et al. teaches that there is no HLD-DR expression and additionally negative expression of CD34 (Table 4, p. e8).
Regarding claim 6 and 7, Semenov et al. teaches that PD-MSCs express stem cell markers such as CD133 (p. e8, e11).
Regarding claim 8 and 9, Semenov et al. teaches that the PD-MSCs can exhibit expression of neural stem/progenitor cell markers such as nestin (Table 4, Figure 5).
Therefore the invention is anticipated.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Semenov et al. (2010. American Journal of Obstetrics and Gynecology 202:193.e1-13) in view of Calzarossa et al. (2013. Neuroscience 234: 158-172)
Regarding claim 1, Semenov et al. teaches that MSCs can be isolated from human placenta and that said MSCs express markers such as CD133 which indicate that they can differentiate into early progenitors of blood cells, endothelial cells, other stem cell lineage types, as well as nonmalignant neural progenitors (p. e8, e11) (i.e. can differentiate into derivatives of multiple progenitor cell types). As these MSCs are expandable and passaged through 20 passages and maintained their proliferation rate (p. e8), it is interpreted that it is an in vitro replicating cell culture. Semenov et al. further discloses that these PD-MSCs can be derived from tissues such as the decidua or whole placental tissue which comprises the choronic villi (Table 1).
Regarding claims 10 and 11, Semenov et al. does not specifically teach that the MSCs express oligodendrocyte progenitor cell markers such as O4 and Oligo2.
Calzarossa et al. teaches that cells isolated from chorionic villi (hCVC) are rich in hMSCs (p. 159). hCVCs have positive expression of oligodendrocyte markers such as O4 was less than 10% cells in pools resulted positive for O4 suggesting the absence of terminal differentiated cells in the samples (Table 4, p.166). Therefore in cells isolated from human placenta, oligodendrocyte markers are present. 
.


Claims 1 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Semenov et al. (supra) in view of Calzarossa et al. (supra) as applied to claims 1, 10 and 11 above, and in further view of Parolini et al. (2014. Perinatal Stem Cells,141-157)
Semenov et al. and Calzarossa et al. provide teachings of MSCs can be isolated from human placenta and that said MSCs express markers such as CD133 which indicate that they can differentiate into early progenitors of blood cells, endothelial cells, other stem cell lineage types, as well as nonmalignant neural progenitors (Semenov et al.; p. e8, e11) (i.e. can differentiate into derivatives of multiple progenitor cell types). Fruthermore, these cells express mesenchymal stem cell markers such as CD73 and CD90, nestin, and have negative expression of HLD-RA and CD34 (p. e8, e11, Table 4). As the MSCs are expandable and passaged through 20 passages and maintained their proliferation rate (Semenov et al., p. e8), it is interpreted that it is an in vitro replicating cell culture. Semenov et al. further discloses that these PD-MSCs can be derived from tissues such as the decidua or whole placental tissue which comprises the choronic villi (Table 1). Additionally, in the above 103 rejection, cells expressing oligodendrocyte cell marker O4 has been made obvious. 
Regarding claims 12-14, these references do not specifically teach that the MSCs express insulin-producing progenitor cell markers such as c-peptide or PDX-1.
 vCTC SSEA4-positive cells with multipotent differentiation capacity once differentiated towards endodermal (pancreatic) lineage yielded cells with an enlarged cytoplasm with the expression of peptide C (~30 %) and PDX-1 (20 %) (p. 152). 
It would be obvious to obtain MSCs from placenta from the chorionic villi which replicate in vitro and have a differentiation capacity towards endothelial, stem cell and neural lineages with various cell markers to indicate said lineages as taught by Semenov et al. and Calzarossa et al. with expression of insulin producing progenitor cell markers such as peptide c or pdx-1 with a reasonable expectation of success. An artisan would be motivated to have expression of peptide c or pdx-1 as they are pancreatic lineage associated markers and transplantation of placental MSCs into kidneys of diabetic mouse model reflected improved recovery with normalized blood glucose owing to co-expression of human as well as mouse insulin and c-peptide, thus indicating a potent application in diabetes treatment (Parolini et al., p. 145, 150) 
Therefore the invention would be obvious to one of ordinary skill in the art.



Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kusuma et al. (2015. Placenta 36: 312-321) in view of Abumaree et al. (2013. Stem Cell Rev and Rep 9:620–641)
Regarding claim 20, Kusuma et al. teaches a method of producing human placental mesenchymal stem cells comprising dissecting out the decidua basalis with chorionic villous tissue and digesting the tissues with trypsin and DNase 1 (p. 313). Kusuma et al. then inactivates the trypsin with FBS (p. 313) as there is nothing else added alongside the FBS, it is interpreted that the FBS is 100% FBS and centrifuged. The cell pellet is then suspended in MEM with 10% FBS (i.e. supplemented) with penicillin, streptomycin and glutamine (p. 313). These cells are then passaged, harvested and replated (i.e. subcultured) (p. 313). As the limitation of “growing stromal cell columns” has no definition in the instant 
	Abumaree et al. teaches a method of producing MSCs from placental tissue via harvesting the placenta, removing the maternal decidua, cutting up the chorionic villi from the fetal portion incubated with 2.5 % trypsin diluted in DMEM-F12 medium containing DNase with 100 μg/ml streptomycin and 100 U/l penicillin. Tissues were then washed thoroughly with PBS and allowed to adhere to the plastic in six well plates. Then, DMEM-F12 medium containing 10 % FBS and streptomycin and penicillin were added. On day 14, the tissues were removed and cells migrated out from the cut ends of the tissues were harvested (p. 622).
	It would be obvious to one of ordinary skill in the art to subsitute the MEM supplemented with FBS as taught by Kusuma et al. with the DMEM supplemented with FBS as taught by Abumaree et al. with a reasonable expectation of success. As both DMEM and MEM supplemented with FBS are known culture media for culturing and passaging placental derived mesenchymal stem cells utilized as taught by both Kusuma et al. and Abumaree et al. they are known equivalents. Thus substituting DMEM for the MEM would be substituting known equivalents for the same known purpose of culturing and passaging placental derived mesenchymal stem cells. 
	Therefore the invention would be obvious to one of ordinary skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010.  The examiner can normally be reached on Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.F.C./Examiner, Art Unit 1632                                                                                                                                                                                                        
/TAEYOON KIM/Primary Examiner, Art Unit 1632